Citation Nr: 0109120	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  94-34 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for PTSD 
and a nonservice-connected disability pension.  The veteran 
timely completed an appeal with respect to both claims.

In April 1994, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the Cleveland 
VARO.  A copy of the transcript of that hearing has been 
associated with the record.

By decision issued in November 1994, the HO granted the 
veteran's claim for a nonservice-connected disability 
pension.  As such, there is no longer an outstanding issue of 
fact or law pertaining to this claim.  See Grantham v. Brown, 
114 F .3d 1156 (1997).  However, the HO confirmed and 
continued the denial of service connection for PTSD.

The Cleveland VARO, inter alia, denied entitlement to service 
connection for a chronic low back disorder, claimed as 
residuals of spinal meningitis and a back injury, in a 
September 1996.  The veteran filed a timely notice of 
disagreement.

In March 1998, the veteran requested that his claims folder 
be permanently transferred to the St. Petersburg, Florida 
VARO as he now resides in that jurisdiction.

In June 1998, the St. Petersburg VARO issued a statement of 
the case with respect to the veteran's low back disorder 
claim.  However, the veteran did not submit any statement 
that can reasonably be construed as a timely substantive 
appeal within the 60-day applicable delimiting period.  See 
38 C.F.R. § 20.302(b).  Accordingly, the September 1996 
rating decision denying service connection for a low back 
disorder is final, and the matter will not be adjudicated 
herein.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).

In sum, the Board finds that the sole issue for appellate 
consideration herein is that of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran's service personnel records show that he 
served in the Republic of Vietnam from September 1966 to 
September 1967.  During this time, his primary military 
occupational specialty was that of a Heavy Vehicle Driver.  
He was assigned to a transportation unit which participated 
in several convoys that were attacked.

2.  VA treatment and examination reports reflect diagnoses of 
PTSD.

3.  Although the veteran related two verified noncombat-
related stressors, the April 1996 VA examiner, based on a 
review of the entire record, concluded that they were 
insufficient as to evoke PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  In the instant case, veteran and his 
accredited representative have been kept apprised of the 
evidence considered by being routinely provided with copies 
of rating decisions, a statement of the case and supplemental 
statements of the case.  Records pertaining to the veteran's 
military service, unit history and morning reports have been 
obtained from other federal agencies.  There is no indication 
of any additional pertinent information that may be available 
or necessary to a decision on the appellant's claim.  The 
Department has satisfied the duty to assist in the 
development of the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A).

Eligibility for PTSD service connection requires the presence 
of 3 elements: (1) A current, clear diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and sufficiency of the claimed in-service stressor for 
purposes of a clinical diagnosis); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed in-
service stressor.  Gaines v. West, 11 Vet. App. 353, 357 
(1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37 (1997)).

Previously, 38 C.F.R. § 3.304(f) provided that "service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, the date of the decision in 
Cohen, supra, and to conform with the holding in that 
decision, section 3.304(f) was amended deleting the cited 
provision and stating instead that "[i]f the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. § 
3.304(f) (2000).

Most recently, the VA's General Counsel has held that the 
term "engaged in combat with the enemy" requires that "the 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (October 18, 1999).  Such 
a determination is fact-based and is made on an individual 
basis with consideration of all probative evidence, 
including, but not limited to, service department records, 
military medals and citations, main occupational specialty, 
lay statements, and other evidence.  Id.

Background

A review of the record included the veteran's service medical 
records, which show that he had a normal psychiatric 
evaluation on enlistment examination in January 1966.  There 
was no mention of the presence of any mental disorder during 
his period of active duty service.  He also had a normal 
psychiatric evaluation on separation examination in January 
1969.

As noted above, the veteran's service personnel records show 
that he served in the Republic of Vietnam from September 1966 
to September 1967.  During this time, his primary military 
occupational specialty was that of a Heavy Vehicle Driver.  
He was assigned to the 512th Transportation Company until May 
5, 1967, when he was transferred to the 64th Transportation 
Company.  As of July 7, 1967, he was assigned to the 88th 
Transportation Company.  He participated in the Vietnam 
CounterOffensive Phase II; however, he received no combat-
related awards and decorations, and he received no wounds in 
combat.

In a September 1992 statement, the veteran described a mortar 
attack during September of 1967 when he was told not to 
return fire by the company commander.  He also described a 
November 10 incident, presumably in November 1966, in which 
he witnessed a Vietnamese man being shot by the South 
Vietnamese military police.  The veteran further described 
being in a convoy on August 30, 1967, which came under 
attack.  He stated that a man that he knew, by the name of 
Osborne, lost both of his legs and a Sergeant Beasley who was 
killed.  The veteran recalled an attack in February 1967 in 
which he returned fire with his M-14.  When he ran out of 
clips, a non-commissioned officer then gave him an M-16 
because he could get ammunition for it.  When this incident 
was over, there were about 100 dead Vietcong.  The veteran 
remarked that he logged about 15,248 miles while driving in 
Vietnam, which in of itself was very stressful.

VA treatment records developed in 1992, to include a 
September 1992 general medical examination report, show 
treatment on occasion for PTSD and nicotine dependence.

The Cleveland VARO denied entitlement to the benefit sought 
in a July 1993 rating decision.  The veteran thereafter 
timely completed an appeal.

In April 1994, the veteran presented testimony at a personal 
hearing held by the Hearing Officer at the Cleveland VARO.  
He stated, in pertinent part, that he was a transportation 
specialist during service.  On or about August 25, 1967, he 
described being in a convoy of trucks from two different 
companies.  The veteran noted that he was with the 64th 
Transportation Company.  He indicated that he witnessed a 
Sergeant Percy Beasley, Jr., being killed in action, as well 
as a Specialist Osborne having his legs blown off.  Although 
these men were assigned to the 512th Transportation Company 
at that time, the veteran indicated that Sergeant Beasley was 
his former platoon sergeant and that he knew Specialist 
Beasley from driver's training.  The veteran further noted 
that he was on medication for PTSD and has recurrent dreams 
about people getting blown up.

The veteran was afforded a VA mental disorders examination in 
June 1994, which confirmed the presence of PTSD.

An October 1994 letter from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly known as 
the United States Army and Joint Services Environmental 
Support Group (ESG)) indicated that a review of 1966 Morning 
Reports, DA Form 1, submitted by the 512th Transportation 
Company revealed that a J.R. Osbron [Osborne] and J.C. 
Beasley, Jr. [Percy Beasley] were assigned to the unit.  
Available U.S. Army casualty data lists a SP4 James R. Osbron 
was wounded in action on September 2, 1967 and SP4 Percy 
Beasley, Jr., as killed in action on August 25, 1967.  An 
enclosed 1967 unit history submitted by the 512th indicated 
that the unit's mission was moving cargo.  It also documented 
that several convoys were attacked.

A November 1994 Social Security Administration decision 
indicated that the veteran was awarded benefits based, in 
part, on a mental disorder.

In April 1996, the veteran underwent psychological testing 
(Minnesota Multiphasic Personality Inventory-2 (MMPI) which 
indicated the possibility of a borderline psychotic 
condition.  The existence of somatic delusions and the 
possibility of schizophrenia should be considered in 
developing a diagnosis.  Individuals with this profile might 
be diagnosed as having a severe somatoform disorder in a 
schizoid or schizotypal personality.

In April 1996, the veteran was also afforded a VA mental 
disorders examination.  At that time, the veteran stated that 
he kept having dreams, thinking of Sergeant Beasley, putting 
him in a body bag.  He also sees Sergeant Osborne with 
missing legs.  On further examination, the veteran stated 
that since 1990, he had been experiencing recurrent intrusive 
dreams of his Vietnam combat experience that took place 
sometime in August/ September of 1967.  On mental status 
evaluation, it was noted that the veteran willingly 
participated in the psychiatric interview.  During the 
interview, he was calm, cooperative and freely volunteered 
information.  He was alert and oriented to time, place and 
person.  His personal hygiene, dressing and grooming were 
noted to be good.  He wore prescription glasses and ambulated 
with a cane.  His speech and thought processes were coherent, 
relevant and goal directed and thought content was 
nondelusional.  His mood was eurythermic and affect was 
appropriate with intermittent smile.  He denied past or 
present paranoia or hallucinations, or suicidal or homicidal 
ideations or plans.  His concentration and attention span 
were fair and he was able to complete single digit 
multiplication.  His fund of general knowledge was good.  His 
reasoning and proverb interpretations were abstract.  His 
memory recall for the past and recent events was intact.  He 
denied any significant disturbance of energy, motivation or 
appetite but reported restless sleep secondary to dreams as 
described above.  He reported spending his free time watching 
television.  He showed good awareness of his chronic backache 
and dreams of Vietnam experience.  His judgment in a 
hypothetical situation was good.  In rendering his 
conclusions, the examiner noted that his findings were based 
on the fact that the veteran had a history of chronic 
backache for the past 10-12 years, past history of alcohol 
abuse until 1992 and history of recurrent dreams of Vietnam 
experience since 1990.  He also reported feeling depressed 
off and on for the past two to three years.  Considering his 
past and present history, behavior and mental status 
examination, the examiner concluded that Axis I diagnoses of 
PTSD, dysthymic disorder and alcohol abuse in remission (by 
history) were warranted.  The sources of information relied 
upon were noted to be the interview with the veteran, review 
of his c-file and his MMPI-II results.



Insofar as the RO felt that the veteran's participation in 
combat had not been verified, and that the only two verified 
stressors were that of the veteran witnessing the killing of 
J.R. Obsbron (Osborne) and the wound of J.C. Beasley, it was 
noted that for VA purposes only these two verified stressors 
could be considered in rendering a diagnosis of PTSD.  
Accordingly, the RO requested that the examiner provide a 
supplemental opinion.

In a June 1996 Addendum, the April 1996 VA mental disorders 
examiner indicated that that veteran had a history of chronic 
backache (secondary to industrial injury) for the past 10-12 
years, self-reported history of alcohol abuse until 1992 and 
history of recurrent dreams of Vietnam experience since 1990.  
He also reported feeling depressed off and on for the past 
two to three years secondary to chronic backache, poor 
finances and lack of social support network.  The veteran 
further reported that he was a truck driver during his tour 
of Vietnam duties from October of 1966 and October of 1967.  
On further examination, he denied any combat exposure or war-
related injuries or having been decorated with the Purple 
Heart.  By his own recount it was sometime in 
August/September of 1967 while on a routine transfer of 
military supplies in a convoy that he came across Sergeant 
Beasley's body and Sergeant Osborne's body.  He denied any 
exposure to or having witnessed actions during which Sergeant 
Beasley and Osborne were injured.  Since he did not directly 
take part in the action or witness the injury, these two 
stressors were deemed to be insufficient such as to invoke a 
post-traumatic stress disorder.  Considering his past and 
present psychiatric history, behavior and mental status 
examination, the examiner concluded that Axis I diagnoses of 
dysthymic disorder (secondary to chronic backache) and 
alcohol abuse in remission (by history) were warranted.  The 
sources of information relied upon were again noted to be the 
interview with the veteran, review of his c-file and his 
MMPI-II results.

In August 1996, the veteran submitted an original photograph, 
as well as photostatic copies of photographs, which he claims 
proves that he knew Beasley and Osborne.  The Board observes 
that the original photograph shows an individual with 
Sergeant stripes with the name "BEASLEY" adorned on the 
right side of his jacket.  In reviewing the photostatic 
copies, it is noted that the veteran indicates that of the 
six pictures labeled: #1 is that of Osborne; #2 is a 
duplicate copy of the original photograph mentioned above; #3 
is a picture of Beasley taken on the day that he was killed; 
#4 is a picture of the veteran's truck taken on the day that 
he was killed; #5 is of himself and his truck taken on the 
same day that Beasley was killed; and #6 is of himself and 
his truck sometime later.  He also submitted duplicate copies 
of his service personnel records, as well as a DA 348, 
Equipment Operator's Qualification Record, showing that he 
was trained as a driver of heavy vehicles and that, as of 
October 1967, he had driven 15,248 accident-free miles in the 
Republic of Vietnam.

VA treatment records developed between 1990 and 1998 show 
treatment on occasion for PTSD.  His most recent 
hospitalization was in December 1996 for treatment of PTSD.

A May 1997 correspondence from the National Archives and 
Records Administration (NARA) that the only person named 
Osborne that it could find left Vietnam in December 1967 and 
that the only person found by the name of Beasley left 
Vietnam in October 1967.  It was further noted that the only 
killed in actions for the 512th Transportation Company 
occurred in September 1967.  All entries found for the 
veteran in morning reports were for the 512th and 88th 
Transportation Companies.  Specifically, the morning reports 
do not show any casualties from 
July 1, 1967 to September 30, 1967 for the 88th 
Transportation Company to which the veteran was assigned.

VA treatment records developed in 1999 and 2000 also show 
treatment on occasion for PTSD and depression.

Analysis

After a contemporaneous review of the record, the Board finds 
that service connection for PTSD is not warranted.



a. Clear and current medical diagnosis

As stated above, to make a successful claim for service 
connection for PTSD, the regulations require "medical 
evidence establishing a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f) (2000).  Because specific requirements regarding 
the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. § 3.304(f), a clear diagnosis of PTSD by a 
mental health professional must be "presumed (unless evidence 
shows to the contrary) to have been made in accordance with 
the applicable DSM criteria."  Cohen, 10 Vet. App. at 139.

In the instant case, there is diversity as to whether or not 
the veteran, in fact manifests a PTSD.  Therefore, the 
evidence relating to the remaining two elements are 
controlling in this case.

(b) Occurrence of inservice stressors

The second criterion outlined in § 3.304(f) and the pertinent 
case law is the occurrence of inservice stressors and 
credible evidence establishing that the claimed stressors 
actually occurred.  In this regard, the Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); see 38 C.F.R. § 3.304(f) (2000); 38 
U.S.C.A. § 1154(b) (West 1991).  However, where VA determines 
from the evidence that the veteran did not engage in combat 
with the enemy or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(2000); West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); 
see also, Zarycki, 6 Vet. App. at 98.  "Credible supporting 
evidence" of combat may be obtained from many sources, 
including, but not limited to, service records.  There is "an 
almost unlimited field of potential evidence to be used to 
'support' a determination of combat status."  Gaines, 11 Vet. 
App. at 359.  However, "credible supporting evidence" of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Further, the Board notes that 
with regard to any of the veteran's asserted stressors, every 
detail need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307, 310-11 (1997).

In the instant case, the Board finds that the evidence of 
record does not establish that the veteran was involved in 
combat in the Republic of Vietnam during the Vietnam era.  As 
a preliminary matter, it is noted that the veteran's alleged 
combat-related stressors appear to be inconsistent with his 
service, given that his primary MOS was that of a Heavy 
Vehicle Driver and he received no 
combat-related medals.  It is manifest that the fact that the 
veteran drove over 15,000 miles in the Republic of Vietnam 
does not in itself indicate a combat stressor.

In addition, VA has been unable to verify participation in 
combat through alternative sources.  For example, the veteran 
claims that he returned fire with the enemy during an attack 
on his convoy in February 1967, at which time he was assigned 
to the 512th Transportation Company.  However, this account 
is directly refuted by the 1967 unit history provided by the 
USASCRUR.  Indeed, the 1967 unit history submitted by the 
512th Transportation Company documents that the first attack 
on its convoy during that year did not take place until 
September 2, 1967.



Although the veteran further described being involved in a 
mortar attack in September 1967, during which he was told not 
to return fire by his commander, NARA has indicated that 
morning reports for the 88th Transportation Company, to which 
the veteran was assigned at that time, do not reflect any 
casualties.

Therefore, the Board is unable to find, pursuant to the 
above-cited caselaw and general counsel's opinion, that there 
is evidence sufficient as to establish that the veteran 
directly engaged in combat with the enemy.

With respect to the veteran's noncombat-related stressors, it 
is noted that his allegation as to witnessing a Vietnamese 
man being shot by the South Vietnamese military police is 
unverifiable.  However, VA has been able to corroborate the 
fact that Sergeant Beasley was killed in action and 
Specialist Osborne was wounded in action.

(c) Nexus Evidence

The final requirement for service connection for PTSD is 
medical evidence of a causal nexus between the veteran's 
current symptomatology and the verified inservice stressors.  
38 C.F.R. § 3.304(f) (2000).

As noted above, the are a penumbra of mental disorder 
diagnoses in the instant case.  It is essentially contended 
that because the majority of the veteran's examiners have 
indicated diagnoses of PTSD, a clear diagnosis has been 
established pursuant to 38 C.F.R. § 3.304(f).  It is noted, 
however, that this assertion misconceives the role of the 
Board.  The Board has a duty to assess the credibility and 
weight to be given to evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Court has stated that while it is 
true that the [Board] is not free to ignore the opinion of 
the treating physician, the [Board] is certainly free to 
discount the credibility of the physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this 
regard, the Court has indicated greater weight may be placed 
on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  With this in mind the Board finds 
that the opinions of the April 1996 VA examiner are the most 
probative insofar as they are based on a complete review of 
the veteran's claims folder, taking into account his most 
recent history and previous medical findings.

As noted above, the April 1996 VA examiners findings heavily 
depend on the stressors taken into consideration.  On the one 
hand, the examiner's initial April 1996 examination report, 
which accepted the veteran's averments of combat in service 
as a stressor, produced a diagnosis of PTSD.  On the other 
hand, the examiner's June 1996 Addendum, which specifically 
discounts combat as a stressor and notes that he did not 
directly take part in the action or witness the injury of 
Osborne or the killing of Beasley (thereby making them 
noncombat-related stressors), essentially concludes that the 
diagnostic criteria for PTSD have not been met.

Insofar as the evidence of record establishes that the 
veteran did not directly engage in combat with the enemy, and 
in view of the fact that the most probative evaluation of 
record, i.e. April 1996 VA examiner's conclusion that the 
veteran's verified noncombat-related stressors are 
insufficient as to invoke a PTSD, the Board finds that the 
final requirement of 3.304(f) has not been satisfied.

In reaching this conclusion, the Board has considered the 
contentions of the veteran, inasmuch as the veteran is 
offering his own medical opinion and diagnoses, and notes 
that the record does not indicate that the veteran has any 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).



Conclusion

With respect to this appeal, the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
for service connection for PTSD.  The doctrine of reasonable 
doubt, therefore, does not apply in this case.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 
2098-2099 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).


ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

